DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 08/09/2022 has been acknowledged and entered. Claim 8 has been cancelled. Non-final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Patent Pub. No. 2020/0212162) in view of Shim et al. (U.S. Patent Pub. No. 2018/0120620, from hereinafter “Shim”).
Regarding Claim 1, Fan in Fig. 1-5 teaches an organic light-emitting diode (OLED) display panel, comprising: a substrate (1); a thin-film transistor (81/9/10/11) disposed on the substrate; an insulating layer (14) disposed on the thin-film transistor; an auxiliary electrode (3) disposed on the insulating layer; a pixel electrode (2) disposed on the insulating layer and electrically connected to the thin- film transistor; an organic light-emitting layer (6) disposed on the pixel electrode; a shielding stage (4) disposed on the insulating layer, and a projection of the shielding stage on the substrate partially overlapping a projection of the auxiliary electrode on the substrate; and a common electrode (7) disposed on the organic light-emitting layer and electrically connected to the auxiliary electrode; wherein the shielding stage comprises at least one inorganic material layer, and an angle between the shielding stage and the substrate is a threshold value (¶’s 0041-0078, specifically ¶’s 0065-0067 describing shielding stage).
Fan is silent with regards to teaching that the common electrode surrounds at least two sides of the auxiliary electrode. 
Shim in Fig. 1-4 teaches a similar display panel, comprising: an auxiliary electrode (200) disposed on an insulating layer (124); and a common electrode (153/155) disposed on an organic light-emitting layer (152) and electrically connected to the auxiliary electrode, wherein the common electrode surrounds at least two sides of the auxiliary electrode (Fig. 1B, 2 and 4 showing different examples of the layout of electrode layers; ¶’s 0045-0093, specifically ¶’s 0081-0093). 
In view of the teachings of Shim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fan to include wherein the common electrode surrounds at least two sides of the auxiliary electrode because this will allow the connection between these two electrodes to be altered in a desired fashion so that resistance, for instance, can be effectively controlled. 
Regarding Claim 2, Fan teaches wherein a cross-sectional shape of the shielding stage is an inverted trapezoid (Fig. 1-5; ¶ 0065-0067). 
Regarding Claim 10, Fan in Fig. 3-8 teaches a manufacturing method of the OLED display panel as claimed in claim 1, comprising the steps of: providing a substrate (1) and forming a circuit functional layer (81/8/9/10/11/12/13/14) on the substrate; forming an auxiliary electrode (3) on the circuit functional layer; forming a shielding stage (4) on the circuit functional layer, wherein a projection of the shielding stage on the substrate partially overlaps a projection of the auxiliary electrode on the substrate, the shielding stage comprises at least one inorganic material layer, and an angle between the shielding stage and the substrate is a threshold value; and forming a common electrode (7) on the circuit functional layer and controlling an evaporation angle to electrically connect the common electrode and the auxiliary electrode (¶’s 0079-0117; ¶’s 0041-0078 setting forth specifics of the device formed and ¶’s 0065-0067 specifically describing shielding stage).
Regarding Claim 11, Fan teaches wherein a cross-sectional shape of the shielding stage is an inverted trapezoid (¶’s 0065-0067). 

Claims 3-4, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as modified by Shim above, in further view of Im et al. (U.S. Patent Pub. No. 2016/0013438, from hereinafter “Im”).
Regarding Claims 3 and 12, although, Fan fails to specifically teach wherein an area of an overlapping portion of the projection of the shielding stage on the substrate and the projection of the auxiliary electrode on the substrate accounts for over 50% of a total area of the projection of the auxiliary electrode on the substrate, Im in Fig. 3-5 does teach a similar device comprising a shielding stage (140/225c) with a  projection overlapping a portion of an auxiliary electrode (125/225a) such that over 50% of a total area of auxiliary electrode is covered (¶’s 0070-0153). In view of the teachings of Im and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein an area of an overlapping portion of the projection of the shielding stage on the substrate and the projection of the auxiliary electrode on the substrate accounts for over 50% of a total area of the projection of the auxiliary electrode on the substrate because the shielding stage will help shield and protect the auxiliary electrode during subsequent process steps and also help prevent the organic light-emitting layer from fully depositing on the auxiliary electrode such that the common electrode can make direct contact with it to ensure proper device functionality.
Regarding Claims 4 and 13, Fan teaches wherein an angle between the shielding stage and the substrate is a threshold value but fails to specifically teach that the threshold value ranges from 30 to 45 degrees. 
Im in Fig. 3 teaches a shielding stage (140) on the insulating layer, and a projection of the shielding stage on the substrate partially overlapping a projection of the auxiliary electrode (125) on the substrate, wherein an angle between the shielding stage and the substrate is a threshold value ranging from 30 to 45 degrees (¶ 0101). 
In view of the teachings of Im, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fan to include that the threshold value ranges from 30 to 45 degrees because this is an obvious matter of design choice to ensure that the organic light emitting layer does not fully form on the auxiliary electrode such that the common electrode can make proper electrical contact thereto.
Regarding Claim 9, Fan fails to specifically teach wherein the OLED display panel further comprises a pixel electrode layer, and the pixel electrode layer is patterned to form the pixel electrode and a shielding substrate of the shielding stage.
Im in Fig. 5 teaches a similar OLED display panel comprising a pixel electrode layer (225c), and the pixel electrode layer is patterned to form the pixel electrode and a shielding substrate of the shielding stage (¶’s 0106-0153). 
In view of the teachings of Im, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fan to include a pixel electrode layer such that the pixel electrode layer is patterned to form the pixel electrode and a shielding substrate of the shielding stage because this will ensure that the shielding stage has a strong base and furthermore improve the fabrication efficiency by allowing both features to be formed at the same time with the same materials. 

Claims 5-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as modified by Shim above, and further in view of Zhang (CN 109360900 A) in view of Takata et al. (U.S. Patent Pub. No. 2009/0009069, from hereinafter “Takata”).
Regarding Claim 5 and 14, Fan fails to specifically teach that the shielding stage the shielding stage comprises at least one metal layer and at least one organic material layer disposed on the at least one metal layer.
Zhang in Fig. 1-2 teaches a similar shielding stage comprising a metal layer (1151) and plurality of film layers (1152). Furthermore, Takata in Fig. 1 teaches a similar shielding stage (350) that may comprise a metal layer, an organic layer and/or an inorganic layer (¶ 0051). 
In view of the teachings of Fan, Zhang and Takata, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Fan to include that the shielding stage the shielding stage comprises at least one metal layer and at least one organic material layer disposed on the at least one metal layer because these are commonly known materials used in the art for forming shielding stages as exemplified by all the prior art references. Furthermore, choosing the desired material for the shielding stage only involves routine skill in the art.
Regarding Claim 6 and 15, although, Fan fails to specifically teach wherein the shielding stage comprises at least two metal layers and at least two oxide layers, Zhang in Fig. 1-2 teaches a similar shielding stage comprising a metal layer (1151) and plurality of film layers (1152) and Takata in Fig. 1 teaches a similar shielding stage (350) that may comprise a metal layer, an organic layer and/or an inorganic layer (¶ 0051). In view of the teachings of Fan, Zhang, Takata and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the shielding stage comprises at least two metal layers and at least two oxide layers because, like mentioned above, these are commonly known materials used in the art for forming shielding stages as exemplified by all the prior art references. Furthermore, choosing the desired material for the shielding stage only involves routine skill in the art.
Regarding Claim 7, as in the combination above, Zhang and Takata teaches multiple methods of forming these layers and using lamination is well within the ordinary skill in the art (¶’s 0051). 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Byun et al. (U.S. Patent Pub. No. 2018/0123078) teaches an organic light-emitting diode (OLED) display panel, comprising: a substrate; a thin-film transistor disposed on the substrate; an insulating layer disposed on the thin-film transistor; an auxiliary electrode disposed on the insulating layer; a pixel electrode disposed on the insulating layer and electrically connected to the thin- film transistor; an organic light-emitting layer disposed on the pixel electrode; a shielding stage disposed on the insulating layer, and a projection of the shielding stage on the substrate partially overlapping a projection of the auxiliary electrode on the substrate; and a common electrode disposed on the organic light-emitting layer and electrically connected to the auxiliary electrode; wherein the shielding stage comprises at least one inorganic material layer.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        November 4, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894